Title: To John Adams from Benjamin Stoddert, 21 September 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 21st Septr. 1798

I have a letter dated 13th from Pennock, the naval agent at Norfolk, saying Nicholson had brought into Hampton Road a Ship of 20—or 24 Guns, full of men, who refused to give any account of themselves, and who are suspected to be Pirates. I hope by the mail of this evening to receive more certain intelligence.
Capt Barry to my Surprize, made his Appearance here, at 1 OClk. His Ship with about 100 French men & negroes on board, he left at Chester—Decatur with 30 or 40 more was following him in, with two Prizes, a sloop & a Schooner, taken in the West Indies. Barry returned too soon—His reason—apprehensions from the Hurricanes in the West Indies at this Season—Upon the whole, it is better, than to have kept the Ships sleeping on our own shores—tho the result of the enterprize falls very far short of my hopes. Murray, to whom I am sending orders this Day, to proceed to the West Indies with the Montezuma, the Brig Norfolk, the Cutter Eagle of 14 Guns, & the Retaliation, will return with more Brilliancy—
I have no time to add more—than that I have the honor to be, with the highest respect & esteem sir Yr. most / Obedt. Servt.

Ben Stoddert